Citation Nr: 1632081	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  10-18 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a skin condition (claimed as hives and shingles).

3.  Entitlement to service connection for a sleep disorder, to include as secondary to PTSD.

4.  Entitlement to service connection for a liver condition, to include hepatitis B and hepatitis C. 

5.  Entitlement to service connection for onychomycosis, to include as due to service-connected diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to August 1969. 

These matters come before the Board of Veterans' Appeals (Board) from November 2008 and January 2010 rating decisions.

The Veteran presented testimony at a hearing chaired by the undersigned Veterans Law Judge in June 2016.  A transcript of the hearing has been associated with the claims file.  At his hearing, the Veteran requested 30 days to submit additional evidence with a waiver of local jurisdiction.  The Board notes that no additional evidence has been associated with the Veterans' claims file within the 30 days requested. 

With regard to the Veteran's claim for PTSD, in light of the evidence of record, the Board has recharacterized the psychiatric claim as a claim for service connection for an acquired psychiatric disorder, to include PTSD and depression, as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).


FINDINGS OF FACT

1.   A current diagnosis of PTSD is not shown.

2.   Depression or any psychiatric disorder other than PTSD, was not manifested in service, did not manifest within one year of service discharge; and is not shown to be otherwise causally or etiologically related to service.

3.   The Veteran's skin condition was not manifested in service and is not shown to be otherwise causally or etiologically related to service.  

4.   The record does not show a chronic sleep disability during service or at the present time. 

5.   The record does not show a chronic liver disability during service or at the present time.
	

CONCLUSIONS OF LAW

1.   The criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 4.125 (2015). 

2.   The criteria for service connection for a skin condition (claimed as hives and shingles) have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2015).

3.   The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015). 

4.   The criteria for service connection for a liver condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that the Veteran was not afforded a VA examination for his liver condition.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, however, the Board finds an examination was not required under McLendon with regard to the Veteran's liver condition because even accepting the Veteran's lay assertions that he was told by Red Cross that he has a hepatitis B diagnosis, there is no evidence establishing an "in-service event, injury or disease" beyond the Veteran's conclusory generalized lay statements that he was exposed to dirty conditions in Vietnam.  See McLendon, supra.  In this regard, the Board notes that a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the claim. 

II.   Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A§ 1131; 38 C.F.R. §§ 3.303, 3.304.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R§ 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R§ 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R§ 3.304(f). 

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2015). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015). 

A decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In making all determinations, the Board must fully consider the lay assertions of record.  A lay person is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

(A)   Acquired Psychiatric Disorder, to Include PTSD and Depression NOS

The Veteran's service treatment records, to include entrance and discharge examination reports, are silent for any psychiatric disorders.  On medical examination in July 1969, the Veteran was normal psychiatrically.  On his July 1969 report of medical history, the Veteran indicated that he did not experience frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, excessive drinking habit, or nervous trouble of any sort.  On physical and mental status examination in August 1969, the Veteran was found to be qualified for separation. 

VA treatment records from June 2007 indicate a diagnosis of depression NOS, alcohol dependence, rule out PTSD.  Treatment records indicate that the Veteran was being followed for PTSD by the Mental Health Division.  Later in June 2007, treatment records indicate that the diagnostic impression was depressive disorder NOS, alcohol abuse and rule out PTSD. 

VA treatment records from June 2008 indicate a diagnosis of depressive disorder NOS, rule out PTSD.

VA treatment records from May 2009 and September 2009 indicate a diagnosis of mood disorder NOS, and rule out PTSD. 

VA treatment records from June 2009 indicate that the Veteran received an individual counseling and PTSD assessment.  The examiner indicated that "although Mr. Cross seems to meet only some of the criteria for PTSD, this writer will qualify by saying that this was a first time meeting and veteran said in the session that he does not 'like to talk about that stuff.' 

VA treatment records from August 2007 indicate that while the Veteran did have some symptoms of PTSD, he did not meet full criteria for a diagnosis. 

VA treatment records from October 2009 indicate a diagnostic impression of depressive disorder, NOS.  Treatment records from later in October 2009 listed depression and alcohol abuse as an active problem. 

VA treatment records from December 2011 indicate a diagnosis of depression due to chronic medical problems and sleeping issues.  In December 2011, the Veteran's depression and PTSD screens were both negative. 

VA treatment records from May 2012 indicate that the Veteran experienced depression due to chronic medical problems.  The Veteran was placed on medication and noted improvement in sleep and depressive symptoms. 

In November 2013, VA treatment records indicate that the Veteran's depression screen was negative.

The Veteran was afforded a VA examination in January 2016.  The examiner indicated that the Veteran does not have a diagnosis of PTSD that conforms to DSM-5 criteria and had no other mental health diagnosis.

Analysis

As referenced above, the threshold criteria for establishing service connection for any disability, to include PTSD, is evidence of a current diagnosis of the claimed condition.  The Board notes, however, in the instant case, the evidence fails to reflect that the Veteran has or has had PTSD during the pendency of this appeal.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (absent evidence of a current disability, there can be no valid claim).

The question then turns to whether the Veteran has an acquired psychiatric disorder, other than PTSD, that was incurred in service, or if pre-existing service was aggravated by service.  In this regard, the evidence shows that the Veteran had a diagnosis of depression during the pendency of the appeal.  However, there is no evidence that the Veteran was treated for depression in service, and the Veteran has not contended such.  In fact, he explicitly denied depression or excessive worry, and nervous trouble of any sort on his July 1969 report of medical history.  Moreover, following service, there is no clinical evidence of any treatment or other psychiatric complaints until well after the Veteran left service in August 1969.  Indeed, the VA treatments of record correlate the Veteran's depression with his chronic health problems.  Further, there is no indication that the Veteran was diagnosed with a psychosis within the first year post service discharge.

There are no competent opinions of record indicating that the Veteran's depression is related to service.  Whether the Veteran has a psychiatric disorder caused or aggravated by his active service is a complex medical question beyond the capabilities of lay observation.  See Jandreau v. Nicholson, 492 F.d 1372, 1376-77 (Fed. Cir. 2007).  To the extent the Veteran appears to contend that his depression is related to his active service, his conclusory statements regarding the etiology of his psychiatric disorder are afforded no probative value. 

Lastly, the Board acknowledges that the Veteran's diagnosis of alcohol dependency.  However, any diagnosis of alcohol abuse does not provide a basis for an award of benefits since such falls outside the category of diseases for which service connection may be established on a direct basis.  38 U.S.C.A. § 105, 1131.  

In sum, based on the totality of the record, the evidence weighing against the claim carries far more probative value than the evidence in favor of the claim.  For these reasons, the preponderance of the evidence is against the claim and service connection for a psychiatric disorder, to include PTSD and depression is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

(B)   Skin Condition (Claimed as Hives and Shingles)

The Veteran contends that he manifested hives and/or shingles within one year of service.  The Veteran contends that he breaks out in hives when he gets nervous, essentially that his hives are secondary to his PTSD.

The Veteran's service treatment records do not reflect that he suffered from a chronic disability of the skin.  On his July 1969 report of medical history, the Veteran indicated that he did not have any skin diseases.

VA treatment records from January 2007 indicate that during the night, the Veteran broke up into hives.  The Veteran indicated that if not thinking about it, the hives go away without taking medication.

VA treatment records from June 2007 indicate that the Veteran stated that he gets hives and shingles at times which cause him to feel depressed.

VA treatment records from October 2008 indicate that the Veteran complained of a rash in his groin since Vietnam.  The Veteran indicated that he breaks out in hard boils that do not drain and occasionally his jeans and boxers will rub against the boils, cutting him and resulting in scarring of his upper legs.  The Veteran indicated that it is worse in the summer when he tends to get hot and sweaty. 

VA treatment records from October 2010 indicate that the Veteran received a vaccination injection for herpes zoster.

On VA examination in January 2016, the examiner indicated that the Veteran experienced hives and herpes zoster in 2010 but has had no problems since.  The examiner opined that the Veteran's hives are therefore less likely than not proximately due to or the result of the Veteran's anxiety disorder.  

At his Board Hearing in June 2016, the Veteran indicated that his hives manifested within one year after leaving service.  The Veteran indicated that there are no permanent residuals of the hives he experienced. 

Analysis

At the outset, the Board notes that a January 2016 VA examination confirms a diagnosis of herpes zoster during the appeal period. 

With regard to service connection on a secondary basis, the Board notes that the Veteran is not service-connected for PTSD and does not have a current diagnosis of PTSD.  Therefore, service connection on a secondary basis, to include as due to PTSD, is not warranted.

Regarding service connection for a skin condition on a direct basis, the Board notes that the Veteran has not asserted that his skin condition is related to an event in service.  Specifically, the Veteran has asserted that he never got hives in service.  See June 2016 BVA Hearing Transcript at 11.  Even assuming that the Veteran asserted that he got hives in service, while he is competent to report on symptoms, he is not competent to opine that any skin condition he currently suffers from represents a continuing disease process of skin problem he experienced in service rather than a skin condition separate and distinct and related to post-service triggers.  Medical expertise is necessary to make the distinction because it involves a complex medical matter.  As there is no competent medical evidence showing a nexus between the Veteran's herpes zoster, or other any skin condition, and service, service connection on a direct basis is not warranted. 

Regarding service connection on a presumptive basis, the Board notes that the Veteran has asserted that his hives and shingles began within one year after service.  As discussed above, certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  However, the disability in this case, a skin condition, to include herpes zoster, hives, and shingles, is not one of the enumerated diseases.  Therefore, service connection on a presumptive basis is not warranted.

Accordingly, the preponderance of the competent and probative evidence does not establish that the Veteran has a current chronic condition that is related to his active service.  No provider has otherwise linked a current skin condition to the Veteran's service and the Veteran is not service connected for PTSD.  Therefore, there is no reasonable doubt to be resolved in the Veteran's favor and the claim must be denied.  38 U.S.C.A. § 5107(b). 

(C)   Sleep Disorder, to include as Secondary to PTSD

The Veteran contends that he has sleep disturbances because he experiences flashbacks and nightmares about his time in Vietnam.

The Veteran's service treatment records do not show any diagnoses, treatment, or complaints with regard to sleep disturbances.  On his July 1969 report of medical history, the Veteran indicated that he did not have frequent trouble sleeping and did not experience frequent or terrifying nightmares.

VA treatment records from November 2008 indicate that the Veteran slept for 5-6 hours a night.

VA treatment records from May 2009 indicate that the Veteran has interrupted sleep from nightmares 3-4 times a week but that he is able to go back to sleep.  The Veteran indicated that he was able to sleep 5-6 hours a night.

VA treatment records from May 2011 indicate that the Veteran's biggest problem with regard to his right shoulder degenerative joint disease is trying to sleep at night.  The Veteran indicated that his shoulder frequently awakens him.  

VA treatment records in September 2014 indicate that the Veteran is able to sleep through the night, waking up only to use the bathroom.  

On VA examination in January 2016, the examiner indicated that the Veteran does not have a sleeping disorder.  The examiner indicated that the Veteran has a plethora of physical issues that make sleeping uncomfortable and also experiences the need to urinate throughout the evening "2 times per night" which also disrupts his sleep patterns.

Analysis

Here, fundamentally, the evidence does not establish that the Veteran has a chronic sleep disability.

On VA examination in January 2016, the examiner opined that the Veteran does not have a sleeping disorder.  As rationale for his opinion, the examiner indicated that the Veteran has a plethora of physical issues that make sleeping uncomfortable and also experiences the need to urinate throughout the evening "2 times per night" which also disrupts his sleep patterns.  The Board finds this opinion to be highly probative as it was based on review of the record and supported by a rationale.  

The Board is cognizant that the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time support a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Here, the Veteran has asserted that he experiences sleep disturbances because of flashbacks and nightmares he has about Vietnam.  The Board notes that there is no question that the Veteran is competent to assert that he experiences sleep disturbances, as a layperson is competent to describe symptoms he experiences.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds the Veteran's assertions are not competent evidence of a current diagnosis of a chronic sleep disability; as such determinations are more suited to the realm of medical, rather than lay expertise.  The determination as to the presence of a diagnosable sleep disability is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent diagnostic opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's assertions do not constitute competent evidence as to the presence of a diagnosable sleep disability.

As the Veteran does not have chronic sleep disability, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. §§ 5107(b); 38 C.F.R. 3.102.

(D)   Liver Condition 

The Veteran contends that his diagnosis by the Red Cross of either Hepatitis B or Hepatitis C is related to his active duty service.  Specifically, the Veteran contends that he shared toothbrushes and razors in Vietnam and also was exposed to bodily fluids and this ultimately caused his liver condition. 

The Veteran's service treatment records do not show any diagnoses, treatment, or complaints with regard to a liver condition.  On his July 1969 report of medical history, the Veteran indicated that he did not have stomach, liver, or intestinal trouble.

At his June 2016 hearing, the Veteran indicated that he was diagnosed with hepatitis C around 1979 or 1980, or 10 years after service.  The Veteran also indicated that he is not under any treatment for a liver condition at this time.

VA treatment records from February 2009 indicate that the Veteran declined a hepatitis C antibody test.  VA treatment records from October 2009 indicate that the Veteran again declined a hepatitis C antibody test. 

VA treatment records ranging from April 2007 to June 2015 do not reflect any treatment or diagnosis of any liver condition, to include hepatitis B and C. 

A March 2007 hepatobiliary scan provided by Dr. J.B. indicates that there are no focal abnormalities of the liver at 5 minutes. 

Private treatment records from May 2007 indicate that the Veteran was diagnosed with chronic cholecystitis of the gallbladder.

Additionally, private treatment records from Dr. D.W. ranging from January 1993 to July 2008 show no treatment or diagnosis of any liver condition, to include hepatitis B and C. 

A private treatment record from Dr. R. D. from January 2008 indicates "Hep B" under "interventions" but does not indicate any treatment or formal diagnosis.

Analysis

Here, fundamentally, the evidence does not establish that the Veteran has a liver condition, to include hepatitis B and hepatitis C.

The Board is cognizant that the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time support a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

Here, the Veteran has asserted that he was diagnosed with hepatitis B and C by the Red Cross around 1979 or 1980.  Although the Veteran is not asserting that he is competent to diagnose himself with hepatitis B and C, the Board notes that because the Veteran has not shown that he is qualified through specialized education, training, or experience to make a liver diagnosis, he would not be competent to do so.

As for the Veteran reporting a contemporaneous medical diagnosis, that is, a current disability, the Board notes that there must be evidence of the disability at the time of filing or at any point during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)(the requirement of a current disability in a claim of service connection is met when a claimant has a disability at the time a claim for VA disability compensation was filed or during the pendency of the claim).

As to medical evidence of a diagnosis, the Board recognizes the private treatment record from Dr. R. D. from January 2008 which indicates "Hep B" under "interventions," but this is not a self-evident diagnosis of the disability.  Additionally, the Board finds it highly probative that there is a lack of any treatment for a liver condition in any of the private and VA treatment records. 

In the absence of proof of a liver condition, to include hepatitis B and C, at the time the Veteran filed him claim or at any point during the pendency of the claim there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As there is no competent lay or medical evidence establishing a liver disability, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. §§ 5107(b); 38 C.F.R. 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depression NOS, is denied.

Service connection for a skin condition (claimed as shingles and hives) is denied. 

Service connection for a sleep disorder is denied.

Service connection for a liver condition (claimed as Hepatitis B) is denied. 


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103(A)(West 2014); 38 C.F.R. § 3.159(2015).

VA treatment records show a diagnosis of bilateral onychomycosis.

The Veteran was afforded a VA examination in January 2016.  On examination, the examiner noted a diagnosis of bilateral onychomycosis and opined that this condition is less likely than not proximately due to or the result of the Veteran's diabetes mellitus because the cause of this condition is multi-factorial and the examiner could not make an association to the diabetes.

At his June 2016 BVA hearing, the Veteran asserted that he believes his diabetes mellitus aggravates his onychomycosis and has been told this by his doctors.  While the January 2016 examiner opined whether the Veteran's onychomycosis is proximately due to or the result of the Veteran's diabetes mellitus, a medical opinion has not been rendered as to whether the Veteran's onychomycosis is aggravated by his service-connected diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.   Obtain a VA medical opinion (addendum) as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's onychomycosis is aggravated by his service-connected diabetes mellitus. 

The examiner should provide a complete rationale for any opinions provided.  The examiner should also confirm that the complete claims file was reviewed.

2.   Then readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


